       Case 4:20-cv-01695 Document 1 Filed on 05/14/20 in TXSD Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

 EMMETT COLEMAN                                          §    CIVIL ACTION NO._______
                                         Plaintiff       §
 vs.                                                     §    JURY DEMANDED
                                                         §
 CHEMICALS INCORPORATED                                  §
                                                         §
                                    Defendant            §


                          PLAINTIFF’S ORIGINAL COMPLAINT

                                    I.        SUMMARY OF ACTION

   1. This is an action under the Age Discrimination in Employment Act to correct unlawful

employment practices on the basis of age and to provide appropriate relief to Emmett Coleman

(“Plaintiff”). As alleged with greater particularity in the paragraphs below, Defendant, Chemicals

Incorporated (“Defendant”), discriminated against Emmett Coleman by terminating his

employment with Defendant because of his age in violation of the Age Discrimination in

Employment Act (“ADEA”).

                          II.     THE PARTIES, JURISDICTION AND VENUE

   2. Plaintiff resides in Brazoria County, Texas, in Southern District of Texas.

   3. Defendant has an office and does business in the Southern District of Texas, Galveston

Division. Defendant can be served by serving its registered agent Ashok K. Moza at 12321

Hatcherville Rd., Baytown, Texas 77521-7700.

   4. At all relevant times, Defendant has continuously been doing business in the Southern

District of Texas, Baytown, Harris County, Texas, and has continually had at least 20 employees.

   5. At all relevant times, Defendant has continuously been an employer engaged in an industry

affecting commerce under Section 11(b), (g) and (h) of the ADEA, 29 U.S.C. § 630(b), (g) and

                                                     1
         Case 4:20-cv-01695 Document 1 Filed on 05/14/20 in TXSD Page 2 of 3



(h).

       6. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343, and

1345. This action is authorized and instituted pursuant to Section 7(b) of the Age Discrimination

in Employment Act of 1967, as amended, 29 U.S.C. § 626(b) (the “ADEA”), which incorporates

by reference Sections 16(c) and 17 of the Fair Labor Standards Act of 1938 (the “FLSA”), as

amended, 29 U.S.C. §§ 216(c) and 217.

       7. The employment practices alleged to be unlawful were committed within the jurisdiction

of the United States District Court for the Southern District of Texas.

                                      III.    STATEMENT OF CLAIMS

       8. Since at least July 18, 2019, the Defendant has engaged in unlawful employment practices

at its Baytown, Texas facilities in violation of Sections 4(a)(1) and (d) of the ADEA, 29 U.S.C. §

623(a) and (d).

       9. Plaintiff is 66 years of age. Plaintiff began his employment with Defendant on or about

July 2017. At the time of his termination, Plaintiff held the position of Electrical & Refrigeration

Supervisor. During Plaintiff’s entire employment with Defendant, Defendant never received a

write-up, consultation or any kind of disciplinary action related to the performance of his

employment duties. In fact, Plaintiff received a promotion from Refrigeration Technician to

the Electrical & Refrigeration Supervisor approximately one year after beginning his employment

with Defendant.

       10. On July 18, 2019, Plaintiff was terminated from his employment by Defendant.

Defendant’s stated reason was that Plaintiff was "too old to do the task at hand".

       11. At all relevant times, Plaintiff is and was a protected individual from illegal discrimination

because of his age under the ADEA.



                                                     2
      Case 4:20-cv-01695 Document 1 Filed on 05/14/20 in TXSD Page 3 of 3



   12. The effect of the practices complained of in paragraphs 8-10 above has been to deprive

Plaintiff of equal employment opportunities and otherwise adversely affect his status as an

employee because of his age in violation of the ADEA.

   13. The unlawful employment practices complained of in paragraphs 8-18 above were willful

within the meaning of Section 7(b) of the ADEA, 29 U.S.C. § 626(b).

   14. All conditions precedent to the filing of this lawsuit have been met as required by law.

                                       IV.        JURY DEMAND

   15. Plaintiff demands a trial by jury.

                                             V.     PRAYER

       Plaintiff respectfully requests that this Court:

   16. Order the Defendant to pay Plaintiff appropriate back wages and benefits, in an amount to

be proven at trial, an equal sum as liquidated damages, and prejudgment interest;

   17. Order the Defendant to make Plaintiff whole by providing the affirmative relief necessary

to eradicate the effects of its unlawful practices, including but not limited to front pay;

   18. Reasonable attorney’s fees, costs and litigation expenses;

   19. Post judgment interest at the highest rate allowed by law; and

   20. Such other and further relief as may be permitted or required by law.


                                                        Respectfully submitted,

                                                        By: /s/ Clark Woodson III
                                                           CLARK WOODSON III
                                                           601 East Myrtle
                                                           Angleton, Texas 77515
                                                           (979) 849-6080
                                                           State Bar No. 00794880
                                                           S.D. Tex. No. 21481
                                                           Attorney for Plaintiff



                                                    3
